Citation Nr: 1707619	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-02 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder, claimed as obstructive sleep apnea with narcolepsy and cataplexy and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2016, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.

The Board notes that the Veteran has filed a VA Form 9, Substantive Appeal, for the issues of service connection for hypertension and an increased rating for PTSD.  The Veteran has requested a hearing before the Board in those matters.  The RO schedules Board hearings of the type requested by the Veteran.  As the hearing has not been held, these issues have not been certified to the Board.  As those issues are not presently ready for adjudication by the Board, they will be addressed in a subsequent Board decision after a hearing has been held.


FINDINGS OF FACT

1.  An unappealed August 2008 rating decision denied service connection for sleep apnea with cataplexy based essentially on a finding that there was no evidence that this condition had its onset in service.  

2.  Evidence received since the August 2008 rating decision relates to the previously unestablished element of whether the Veteran has sleep apnea with cataplexy is related to service and raises a reasonable possibility of substantiating the claim.

3.  Competent medical evidence establishes that the Veteran has a sleep disorder, claimed as obstructive sleep apnea with narcolepsy and cataplexy, that was incurred in service.

CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea with cataplexy.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).

2.  On de novo review, service connection for a sleep disorder, claimed as obstructive sleep apnea with narcolepsy and cataplexy, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claims of service connection for sleep apnea with cataplexy in an unappealed August 2008 rating decision based essentially on a finding that there was no evidence that this condition had its onset in service.  Additional relevant evidence was not received within one year of notification of this determination.  Thus, the August 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since the August 2008 rating decision includes a November 2016 opinion from a private physician which relates the Veteran's sleep disorder symptoms to his military service in Vietnam.  Accordingly, the Board finds that the evidence added to the record since the August 2008 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for sleep apnea with cataplexy and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for sleep apnea with cataplexy may be reopened.

Service Connection

Regarding the claim of service connection for a sleep disorder, claimed as obstructive sleep apnea with narcolepsy and cataplexy, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of this matter because the below decision grants the claim of service connection for obstructive sleep apnea with narcolepsy and cataplexy.

As noted above, the evidence received since the August 2008 rating decision includes a November 2016 opinion from a private physician which relates the Veteran's sleep disorder symptoms to his military service in Vietnam.  Specifically, based on interview of the Veteran and review of his records; the examiner noted the 1999 diagnosis of obstructive sleep apnea and narcolepsy with cataplexy, the Veteran's history of narcolepsy symptoms starting in 1967 during his tour of duty in Vietnam (including excessive daytime sleepiness and frequent sleep attacks and episodes of cataplexy which persist to this day) and opined that the Veteran's "Narcolepsy is more likely than not to be caused by his service during his tour in Vietnam."  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran was awarded a Combat Infantryman Badge and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

It is not in dispute that the Veteran has obstructive sleep apnea and narcolepsy with cataplexy; such disability has been confirmed by VA and private treatment records.  He has testified that he had cataplexy symptoms during his military service in Vietnam (dropping a can of beer due to involuntary loosening of the index finger when someone mentioned something funny or he felt anger, excitement etc.) which have persisted and become progressively worse, culminating in the diagnosis of sleep apnea with narcolepsy and cataplexy.  The Veteran also provided statements from his wife, brother and co-workers recalling his history of disturbed sleep (and daytime sleepiness) and physical symptoms (dropping objects, uncontrollable shake and jaw dropping) since 1969, after his return from military service.  The Veteran, his family and co-workers are competent to report symptoms capable of lay observation, and the Board finds no reason to doubt the credibility of these statements or the Veteran's recollections as to the onset of his symptoms in service and continuity since.  What remains necessary to establish service connection is competent medical evidence of a relationship between his current obstructive sleep apnea and narcolepsy with cataplexy and his active duty service.  That is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the most probative evidence of record (i.e., the opinion of the November 2016 private physician - which the Board finds no reason to question, as such opinion is supported by adequate rationale which includes specific consideration of the Veteran's combat service in the Vietnam War and his deemed-credible accounts) states that the Veteran's narcolepsy is more likely than not caused by his military service in Vietnam (and his narcolepsy has been linked with his sleep apnea and cataplexy).  As there is no medical opinion to the contrary, it is also persuasive evidence.  

Accordingly, resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that his current obstructive sleep apnea and narcolepsy with cataplexy began in service (during his confirmed combat participation) and has persisted since.  Accordingly, service connection for such disability is warranted.


ORDER

New and material evidence having been received, the claim of service connection for obstructive sleep apnea and narcolepsy with cataplexy is reopened.

Service connection for obstructive sleep apnea and narcolepsy with cataplexy is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


